Case 4:19-cr-00009-GKF Document 1 Filed in USDC ND/OK on 12/20/18 Page 1 of 8

AO 91 (Rev_ ll/l l) Criminal Complaint

UNITED STATES DISTRICT CoURT

for the

 

 

LMJ

 

 

 

Northern District of Oklahoma __A_ 53 §§
w.~ f
z M<`”`am
United States ofAmerica ) ’ ; 'v§!» l
V. ) " `
'Hongjin _|_an § CaseNo. !§mj.. (/)CI.,1 )l j~
)
)
) .
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 12/12/2018 in the county of Unif€d Sta'f€S Of Am€riCa in the
Nor‘thern DiStrict of _____ Ok|ahoma , the defendant(s) violated:
Code Section Q/j%)zse Descripfion
Tit|e 18, U.S.C. 1832(3)(2) - Theft of Trade Secrets `

This criminal complaint is based on these facts:

See attached afHdavit in support

if Continued on the attached sheet.

C\/" amp/amant j's(lg?atme
'”‘“)

dewWSYKBS,SA/FB|

P) inted name and lif/e

 

Swom to before me and signed in my presence.

l

Date: lZ' ZO~'[Y 3*‘_»:§/?'1/( :)OL<.»`
f lea'ge Mgnam're

City and state: msa , ©K US |\/|agistrate Judge Jodi F. Jayne

P/'inted name and rifle

 

Case 4:19-Cr-00009-GKF Document 1 Filed in USDC ND/OK on 12/20/18 Page 2 of 8

AFFIDAVIT IN SUPPORT OF COMPLAINT

l. l am a Special Agent With the Federal Bureau of Investigation, and have been so
employed since August of 1995. I am currently assigned to the Oklahoma City
Division’s Joint Terrorism Task Force, Where I investigate multiple violations of
Federal law, to include the investigation of economic espionage and theft of trade
secrets. I have gained experience in conducting these investigations through training,
seminars, and day-to-day Work related to investigations of this type.

2. The facts in this affidavit come &om my personal observations, my training and
experience, and information obtained from other agents and Witnesses. This affidavit is
intended to show merely that there is sufficient probable cause for the requested
Warrant and does not set forth all of my knowledge about this matter.

DESCRIPTION OF COMPANY A

3. Company A is a large international independent energy and petroleum corporation
Whose business focuses on exploration and development of petrochemical products and
by-products and exploration and development of oil and natural gas. Company A’s
technology is critical to its business

4. Company A protects its proprietary technology and processes through a multi-layered
strategy involving both physical security as Well as password protected entrance into
varied computer systems.

COMPANY A’S PROPRIETARY TRADE SECRET INFORMATION
RELEVANT TO THIS~ AFFIDAVIT

5. Company A has a research facility in the Northern District of Oklahoma. Company A
sold and Shipped, and intended to sell and ship, a specified Research and Development
Downstream Energy Market Product (hereaf`ter referred to as Product A). Company A
has a facility in the Northern District of Oklahoma that is one of two refineries in the
World to manufacture Product A.

6. Company A has advised the FBI that the company has earned an estimated $1.4 to $1.8
billion from its sale of Product A. Company A considers its methods of developing
Product A to be trade secrets. The economic value of Company A’s methods of '
developing Product A is tremendously significant and of great value to competitors

HONGJIN TAN

7. On 04/21/2017, Company A hired Hongjin Tan, a citizen of The People’s Republic of
China (now a Legal Permanent Resident of the United States), as a research engineer in
Company A’s battery development group in the Northern District of Oklahoma. Among

Case 4:19-Cr-00009-GKF Document 1 Filed in USDC ND/OK on 12/20/18 Page 3 of 8

10.

11.

12.

13.

14.

other things, Tan was responsible for research and development of Company A’s
battery program operation, with the purpose of developing battery technology using
Company A’s proprietary processes

Based on the resume Tan provided to Company A when he applied for employment,
Tan received a Bachelor of Science Degree in Physics from Nanj ing University in
Nanjing, China (2006) and a Master’s Degree and Doctorate Degree from the
California Institute of Technology in Pasadena, Califomia (201 l).

COMPANY A CONTACT WITH THE FBI

On 12/13/2018, at approximately 12:19 p.m. Eastern Time, a Company A
representative called the FBI to report the theft of trade secrets. The Company A
representative provided the below information.

On 12/12/2018 at approximately 10:30 a.m., Tan contacted his supervisor, advised he
was resigning from Company A, and gave his two weeks’ notice. Tan told his
supervisor that he was returning to China to be with his family as he is the only child to
aging parents. Tan told his supervisor that he did not currently have a job offer, but was
negotiating With a few battery companies in China.

Tan’s resignation prompted Company A to revoke his access to company systems, and
conduct a Systems Access review of Tan’s computer activity.

That review confirmed that Tan had accessed hundreds of files, including research
reports. The reports included not only how to make Product A, which, according to
Company A, is a complicated and technically difficult process, but also Company A’s
plans for marketing Product A in China and in cell phone and lithium-based battery
systems. These files included information that Company A considers to be trade
secrets and outside the scope of Tan’s employment with Company A. The review
revealed Tan downloaded restricted files to a personal thumb drive. In the course of his
regular duties and responsibilities, Tan should have used his company issued laptop.
Tan did not have authorization to use a thumb drive to download Company A files.
Tan’s supervisor confirmed that nothing in the downloaded files Was within Tan’s area
of responsibility. Further Company A confirmed, through Tan’s supervisor, Tan did
not have a work related need to access or download the restricted files.

Based on that information, Company A officials escorted Tan from Company A
property and barred him from retuming.

Tan’s supervisor then located Tan and escorted him to the supervisor’s office.. Tan was
advised that he Would not be allowed to come to Company A to finish his two Weeks of
notice employment and was to leave Company A’s property immediately. Tan Was
allowed to retrieve his personal bag, after it was searched, and keys before he left.

Case 4:19-Cr-00009-GKF Document 1 Filed in USDC ND/OK on 12/20/18 Page 4 of 8

15. Later that day, on 12/12/2018 at approximately 4:00 p.m., Tan sent the following text

message to his supervisor:

. . . [Another Company A supervisor] was asking if there is anything I have with
me associated with company IP. I have a memory disk that contains lab data
that I plan to write report on, and papers/reports I plan to read at home. Now
that I have been exited from (COMPANY A), can you check what is the best way
of handling the information and how sensitive they are? Can I still read the
papers/reports from the memory disk?

16. After receiving the above text from Tan, Tan’s supervisor asked him to return the flash

drive (which Tan’s text message referred to as a “memory disk”) to Company A`.

17. At approximately 5:15 pm on 12/12/18, Tan returned to the Research Technology

Center at Company A where he provided a USB flash drive to his supervisor, The USB
flash drive was Tan’s personal property, which he was not authorized to utilize within
Company A’s space. There is no record of Company A having issued a USB flash drive
to Tan.

EVALUATION OF POTENTIAL LOSS OF COMPANY A’S TRADE SECRET

INFORMATION

18. Upon reviewing the USB flash drive, Company A determined the following:

the USB flash drive that was in Tan’s possession outside of Company A’s control
contained data files that Were owned solely by Company A, and;

data on the USB flash drive that was in Tan’s possession (in deleted and undeleted
files) contained research documents which would have a tremendous impact to
Company A in terms of technological and economic loss if they were to be shared or
given to a competing company. Each page of the accessed document(s) Was marked
“confidential” and “restricted”.

19. The review further revealed that the files were deleted on 12/11/2018, the day before

Tan’s resignation. Using commercially-available software, Company A recovered and
reviewed the deleted files. Company A determined the disclosure of information in
documents located on the USB Flash Drive would allow Company A’s competitors
with the technical knowledge and process to manufacture Product A.

Case 4:19-Cr-00009-GKF Document 1 Filed in USDC ND/OK on 12/20/18 Page 5 of 8

DESCRIPTION OF TAN’S CONTACT WITH COMPETITOR OF COMPANY A

20. On 12/13/2018, Tan had dinner with a former co-worker from Company A.
During this dinner, Tan told the co-worker he was leaving Oklahoma on 12/27/2018 to
return to China. Tan told the co-worker that when he went to China in September 2018,
he interviewed for a Chinese company (hereafter referred to as Company B) and had
been in constant contact with the company since he Was in graduate school at The
California Institute of Technology.

21. The following day (12/14/2018), the co-worker reported the conversation he had
with Tan at dinner to a Company A official

22. According to the public website for Company B, the company is located in
Xiamen, China. According to the online company profile (which is available in Chinese
and English) for Company B, the company has “developed two production lines so far,
one for Li-ion battery cathode materials (such as lithium cobalt oxide, temary cathode
material, lithium manganese oxide, lithium iron phosphate, etc.) and the other for
NiMH battery anode material (Hydrogen storage alloy).”

TAN’S FOREIGN TRAVEL

23. Affiant has located international travel records for Tan from the United States
(U.S.) Customs and Border Protection and U.S. Department of Homeland Security.
These records confirm that on 09/15/2018, Tan traveled from the Dallas/Ft. Worth,
Texas International Airport to Peking, China and arrived at the Beijing, China Capital
International Airport. Tan’s travel records also confirm that on 09/30/2018, he returned
to the Dallas/Ft. Worth, Texas International Airport via the Beijing, China Capital
International Airport.

COMPANY A’S PROTECTION OF ITS TRADE SECRETS

24. Company A’s methods of developing Product A were protected by Company A as
confidential and proprietary information. Company A considers this information to be a
trade secret (hereinafter referred to as the Trade Secret Information), which was used in
products sold and distributed in interstate or foreign commerce.

25. Company A used a number of reasonable measures to protect the Trade Secret
Information and its other confidential proprietary information, including the
following:

- Company A restricted access to the controlled environment in Oklahoma where the
Product A and battery research were conducted behind locked doors with magnetic
card readers, and only certain employees were granted access;

Case 4:19-Cr-00009-GKF Document 1 Filed in USDC ND/OK on 12/20/18 Page 6 of 8

- Company A limited access to the Trade Secret lnforrnation to those who needed it to
perform their employment duties;

- Company A prohibited distribution of research products to other companies, persons,
or countries or for research;

- as a condition of their employment, Company A employees executed non-disclosure
and assignment agreements, which specifically referenced Company A's confidential
and proprietary information.

26. Company A implemented data security policies stipulating that all information
created, sent, received, or stored on Company A’s electronic resources was company
property and that all activity on Company A’s electronic resources was subject to
monitoring Furthermore, these policies prohibited employees from transmitting, receiving,
or storing company information outside Company A’s electronic resources

27. Affiant believes Tan was aware of Company A’s measures to protect their Trade
Secret Information due to the agreements he signed with Company A pertaining to
Confidential Information, Non-Disclosure and Intellectual Property.

28. As an example, in the Confidential Information, Non-Disclosure and Intellectual
Property Agreement signed by Tan on 06/19/2018, Tan agreed, among other things, that;

- without prior written consent of Company A, he would not “disclose, use, reproduce,
or transmit (except for the performance of his duties for Company A), or permit the
unauthorized disclosure, use, reproduction or transmission of any Confidential
Information during the period of his employment with Company A or at any time
thereafter”;

- he would not “upon leaving the employ” of Company A, take with him any records,
memoranda, drawings, pictures, models, papers, notebooks, reports, computer disks
or other similar media having Confidential Information in or on such media.

29. Additionally, Affiant believes Tan was reminded of his obligation, per signed
agreement, with Company A when he would log in to his Work computer.

30. F or example, when an employee of Company A begins to access their computer at
work, the following warning appears on a screen banner before the employee can log
in:

This is a private computer system to be accessed and used for (Company A)
business purposes. By accessing, using and continuing to use this system or
device, you agree to the terms of use. All access must be specifically authorized
and used only in accordance with all applicable (Company A) policies.
Unauthorized access or use of this system is prohibited and may expose you to
liability under criminal and civil laws. Absent a separate written agreement, all

Case 4:19-Cr-00009-GKF Document 1 Filed in USDC ND/OK on 12/20/18 Page 7 of 8

non-personal information and content you create,` store or collect on behalf of
(Company A) or in the scope of your employment, on this computer system is the
sole property of (Company A). To the extent permitted under local law,
(Company A) reserves the right to monitor, access, intercept, records, read,
copy, capture and disclose all information received, sent through or stored in
this system or device, without notice, for any purpose and at any time.

31. After the Company A employee successfully logs into Company A’s computer
systems, the exact same warning appears on the computer screen under the heading
“LEGAL NOTICE”.

32. Heilbrun also advised it is not possible to successfully activate Company A’s
VPN without seeing the above described warning banners, along with other
warnings

EMPLOYMENT OFFER FROM COMPANY B

33. On 12/19/2018, Tan’s laptop computer that was issued to him by Company A was
forensically examined by technically trained FBI computer analysts. In the
examination, a document was located that had been Scanned into the laptop, which was
a letter written in the Chinese language.

34. This letter was bearing a stamped logo of name of Company B and was dated
10/15/2018. At the bottom of the letter is a signature and the date of 10/17/2018.

35. An image of this letter was submitted to an FBI Chinese linguist who roughly
translated the text of the letter as follows:

This is a Position Hiring Agreement

It states Mister TAN Hongjin will be the Energy New Material Engineering
Center Director [LT] in Xiamen, The letter includes his responsibilities in the
management portion as well as his expertise area. TAN's annual salary will be
800,000 RMB. A soon as he starts, he will be compensated 400,000 RMB for
introducing the talent. While you [TAN] are signing the contract, you must
guarantee that the information you have already provided and will provide is
real and effective; there is no false [information][verbatim translation]." TAN
must promise the confidentiality that he has not [released] to a third party of the
company technology and operational related information. TAN must sign the
agreement before 10/20/2018, and the agreement becomes valid [0n] 1/1/2019.

36. Affiant interprets the letter to mean Tan has been offered a position with
Company B in Xiamen, China, he has provided the company with “talent” that he is
being paid 400,000RMB (approximately $58,000 USD) for, and he must guarantee the
information he provided is real and effective, in addition to guaranteeing he has not
provided it to a competing company. Affiant also interprets the letter to mean Tan is

Case 4:19-Cr-00009-GKF Document 1 Filed in USDC ND/OK on 12/20/18 Page 8 of 8

being given a substantial position with Company B for a 800,000 RMB salary (Which is
the approximate equivalent of $l l6,000 USD).

37. Affiant also notes the employment offer from Company B was made following
his trip to China on 09/15/2018. Additionally, in his exit interview, Tan provided
personnel at Company A with false information, stating that he was returning to China
to take care of his parents and he did not yet have employment, despite his offer of
employment with Company B.

38. On 12/19/2018, United States Magistrate Judge for the Northern District of
Oklahoma authorized a search warrant for Tan’s residence That warrant is being
executed at the time of the preparation of this Affidavit.

39. Affiant has been notified a USB thumb drive has been located in Tan’s house
which contains documents belonging to Company A. The Risk Assessment of these
documents is currently underway.

For the reasons stated above, Affiant submits there is probable cause to arrest Hongjin Tan for
violations of 18 U.S.C. § 1832(a)(l), (a)(Z), and (a)(3) (Theft of Trade Secrets).

Respectfully submitted,
y Z!/
Z» //€.‘.
J s Clinton`Tudd /
cial Agent FBI
. . t"
Subscrrbed and sworn to before me this Bday of December 2018.

`

Honoragfe Jodi F. Ja%e '
United States Magistrate Judge

 

